         Case 1:20-cv-05414-RA Document 21-1 Filed 04/13/21 Page 1 of 1



GIANAKIS LAW LLC
Attorney at Law
                                                                                  James P. Gianakis
                                                                              Attorney ID # JG 3930
                                                                  315 Madison Avenue, 3rd Floor
                                                                    New York, New York 10017
                                                                       Telephone: 646.979.3750
                                                                        Facsimile: 973.218.2401
                                                                          Mobile: 908.337.4436




                                                      April 13, 2021




VIA E-FILING
Honorable Ronnie Abrams, U.S.D.J.
United States District Court
 for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Linnea Michaels, et al. v. Fellowships at Auschwitz for the Study
               of Professional Ethics, et al.; Civil Action No. 1:20-cv-05414-RA

Dear Judge Abrams:

        Enclosed for filing with the consent of Defendants, please find a duly executed
Stipulation of Dismissal Pursuant to F.R.C.P. 41(a)(2) that dismisses the Complaint and its
claims, without costs and fees: (a) without prejudice as to Defendants, Fellowships at
Auschwitz for the Study of Professional Studies, C. David Goldman, and Andrew Eder; and (b)
with prejudice as to Defendants, Eric Muller, Debbie Bisno, Nancy Angoff, Frederick Marino,
and Thorsten Wagner. We respectfully request the Court’s approval of this Stipulation of
Dismissal and thank you for the Court’s continuing courtesies.

                                                      Respectfully submitted,

                                                      s / James P. Gianakis

                                                      James P. Gianakis

Enclosure
cc:    David E. Strand, Esq. (via e-filing w/encl.)
